Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 10/12/2022 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claim 4 is objected to because of the following informalities:  the “0.5is satisfied” should be “0.5 is satisfied”.

Claim 18 is objected to because of the following informalities:  the “0.5is satisfied” should be “0.5 is satisfied”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 11 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    85
    163
    media_image1.png
    Greyscale
Regarding claim 2. the claim recites ‘a cross-sectional shape of each of side face of the channel portion has a convex shape with respect to each side face of the semiconductor layers’. But the limitation was not described in the specification. Rather, the drawings (see the arrow area shown attached figure imported from the drawings) describe ‘a cross-sectional shape of each of side face of the channel portion has a concave shape with respect to each side face of the semiconductor layers’. 
 
Regarding claim 11. the claim recites ‘a cross-sectional shape of each of side face of the channel portion has a convex shape with respect to each side face of the semiconductor layer’. But the limitation was not described in the specification. Rather, the drawings (see above) describe ‘a cross-sectional shape of each of side face of the channel portion has a concave shape with respect to each side face of the semiconductor layer’.

Regarding claim 16, the claim recites ‘a cross-sectional shape of each side face of the channel portion has a convex shape with respect to each side face of the semiconductor layers’. But the limitation was not described in the specification. Rather, the drawings (see above) describe a cross-sectional shape of each side face of the channel portion has a concave shape with respect to each side face of the semiconductor layers’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 8642417).

Regarding claim 1. (Currently Amended) Fig 7 of Cheng discloses A semiconductor device 200, comprising: 
a channel portion (col 7, line 10: the region under gate 220 and between source/drain);  
a gate electrode 224 disposed opposite the channel portion via a gate insulating film 222; and 
source/drain regions 234/236/238 disposed at both edges of the channel portion, 
wherein the source/drain regions include semiconductor layers 236 that have a first conductivity type (col 7, lines 51-52: ‘second dopant’) and that are formed inside recessed portions 232 (see also Fig 4) disposed on a base body 210, 
wherein impurity layers 234 having a second conductivity type (col 6, line 19: ‘first dopant’) different from the first conductivity type (col 7, lines 57-58: ‘the second dopant has an electrical carrier type opposite to the first dopant’) are formed between the base body and bottom portions of the semiconductor layers (Fig 7), and 
wherein the gate insulating film is provided below a top portion of the source/drain regions (Fig 7).

Regarding claim 2. (Currently Amended) Cheng discloses The semiconductor device according to claim 1, wherein the channel portion includes a partial region of the base body (Fig 7), and 
wherein a cross-sectional shape of each of side face of the channel portion has a convex shape (Fig 7: see the triangular shape facing 236) with respect to each side face of the semiconductor layers that is opposite to each side face of the channel portion (Fig 7).

Regarding claim 10. (Currently Amended) Cheng discloses A manufacturing method for a semiconductor device, the semiconductor device including: 
a channel portion (under gate region 220), 
a gate electrode 224 disposed opposite the channel portion via a gate insulating film 222, and 
source/drain regions 234/236/238 disposed at both edges of the channel portion, 
the method comprising the steps of: 
subsequent to forming the channel portion, forming the gate electrode disposed opposite the channel portion via the gate insulating film (Fig 2); 
subsequently, partially removing regions 232 of a base body in which the source/drain regions are to be formed, in a thickness direction, to obtain source/drain region formation planned regions (Fig 4); 
subsequently, forming, in the source/drain region formation planned regions (Fig 7), impurity layers 234 having a second conductivity type (col 6, line 19: ‘first dopant’); and 
subsequently, forming, on the impurity layers, the source/drain regions including semiconductor layers 236 having a first conductivity type (col 6, line 19: ‘first dopant’) different from the second conductivity type (col 7, lines 57-58: ‘the second dopant has an electrical carrier type opposite to the first dopant’), 
wherein the gate insulating film is provided below a top portion of the source/drain regions (Fig 7).

Regarding claim 11. (Currently Amended) Cheng discloses The manufacturing method for the semiconductor device, according to claim 10, 
wherein the channel portion includes a partial region of the base body, and 
wherein partial removal of the regions of the base body in which the source/drain regions are to be formed is performed in the thickness direction (Fig 4), such that a cross-sectional shape of each of side face of the channel portion has a convex shape (Fig 7: see the triangular shape facing 236) with respect to each side face of the semiconductor layer that is opposite to each side face of the channel portion (Fig 7).

Regarding claim 13. (Previously Presented) Cheng discloses The manufacturing method for the semiconductor device, according to claim 10, wherein the formation of the semiconductor layers on the impurity layers is based on an epitaxial growth method (col 9, line 67 – Col 10, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheng (US 8642417) in view of Schubert (US 4714685).

Regarding claim 3. (Currently Amended) Cheng discloses The semiconductor device according to claim 1, wherein the channel portion includes a partial region of the base body (Fig 7).
But Cheng does not disclose wherein no impurity layer is formed between the partial region of the base body that constitutes the channel portion and the semiconductor layer.
However, Schubert discloses no impurity layer is formed between the partial region (Fig 16: the region under 25a/25b and above 21, where the 24 is occupied) of the base body that constitutes the channel portion and the semiconductor layer (Fig 16: the impurity layers 21 is not located in the partial region).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device structure to have the Schubert’s structure for the purpose of providing reduced parasitic capacitance between the localized source and drain regions and the silicon substrate (col 1, lines 40-55). 

Regarding claim 14. (Previously Presented) Cheng discloses The manufacturing method for the semiconductor device, according to claim 10 except wherein the impurity layers are formed in the source/drain region formation planned regions on a basis of an ion implantation method.
However, Schubert discloses the impurity layers 21 are formed in the source/drain region formation planned regions on a basis of an ion implantation method (col 4, lines 51-52). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s method to have the Schubert’s method for the purpose of providing enhanced doping edge control using cost effective implantation method. Thereby enhancing manufacturability. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8642417) in view of Rengarajan (US 6194278: provided by the IDS dated 5/11/2021).

Regarding claim 5. (Previously Presented) Cheng discloses The semiconductor device according to claim 1 except wherein an impurity concentration C1 of the impurity layers is higher than an impurity concentration C2 of the semiconductor layers.
However, Rengarajan discloses an impurity concentration C1 (col 6, lines 44-47: 2.5x1013 atoms/cm2) of the impurity layers 112 is higher than an impurity concentration C2 of the semiconductor layers 134/136 (col 6, line 57: 4x1013 atoms/cm2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device structure to have the Rengarajan’s device structure for the purpose of providing reduced junction leakage and reduced junction capacitance (col 6, lines 59-64). 

Regarding claim 6. (Previously Presented) Cheng discloses The semiconductor device according to claim 1 except wherein, when an impurity concentration of the impurity layer is denoted by C1 and an impurity concentration of the semiconductor layers is denoted by C2, an inequality represented by 0.1 ≤ C2 / C1 ≤ 10 is satisfied.
However, Rengarajan discloses an impurity concentration of the impurity layer is denoted by C1 and an impurity concentration of the semiconductor layers is denoted by C2, an inequality represented by 0.1 ≤ C2 / C1 ≤ 10 is satisfied ((col 6, lines 44-47; col 6, line 57: 2.5/4 = 0.625).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device structure to have the Rengarajan’s device structure for the purpose of providing reduced junction leakage and reduced junction capacitance (col 6, lines 59-64). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8642417) in view of Glass (US 20130264639).

Regarding claim 7. (Previously Presented) Cheng discloses The semiconductor device according to claim 1 except having a Fin structure.
However, Glass discloses a Fin structure (Fig 4G, [0006]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device structure to have the Glass’s device structure for the purpose of providing enhanced device characteristics using non-planar structure.  

Regarding claim 8. (Previously Presented) Cheng discloses The semiconductor device according to claim 1 except having a nano-wire structure or a nano-sheet structure.
However, Glass discloses a nano-wire structure or a nano-sheet structure [0026]/[0051].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cheng’s device structure to have the Glass’s device structure for the purpose of providing enhanced carrier conductivity.  

Regarding claim 9. (Previously Presented) Cheng in view of Glass discloses The semiconductor device according to claim 8, Glass further discloses wherein the gate electrode 440 is formed so as to extend from a top face of the channel portion to side faces of the channel portion, and further to a bottom face of the channel portion (Fig 5A).

Allowable Subject Matter
Claims 15, 17 and 19-20 are allowed. Further, the claim 17 would be allowable if overcome the 112 rejection indicated above. Further, the claim 18 would be allowable if overcome the objection indicated above. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a width of the channel portion is equal to a width of each of the source/drain regions”.

Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second impurity layers are formed between the partial region of the base body that constitutes the channel portion and the semiconductor layer, and when an average thickness of the impurity layers is denoted by T1 and an average thickness of the second impurity layers is denoted by T2, an inequality represented by 0 < T2 / T1 ≤ 0.5is satisfied”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “offset spacers are formed on the obtained source/drain region formation planned regions and side faces of the channel portion to form the impurity layers via the offset spacers, and subsequently the offset spacers are removed”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826